Title: To George Washington from Brigadier General Alexander McDougall, 5 May 1777
From: McDougall, Alexander
To: Washington, George

 

Sir
Peeks Kill [N.Y.] 5th May 1777.

I am honored with your favors of the 1st 3d, and that to General Clinton and me, inclosing resolves of Congress. Colonel Huntington of the first instant, and the News Paper inclosed, will give the best intelligence I am po[sse]ssed of, relative to our respective losses at Danbury. As to the Stores it is extreamly difficult to obtain a state of their loss. I have not been able to get a return of those destroyed at this post, altho I have Sent for it. From a memora[n]dum I saw in Col. Hughes’s Hand, there were 1700 bbls of Pork at Danburry, besides beef, wheat, rye and oats, and 1690 Tents; the greatest part of the Former destroyed, and all the Latter, but one and a half Load. Before the receipt of your favor of the first inst. I directed, the D. Commissary to procure me without delay, a return of all the Provissions purchased on, and near the river, as well as what was Stored in the Neighbourhood ⟨mutilated⟩ave not yet obtained it, nor do I expect it before the Enemy moves up the river; if they come Soon. There is Such a derangment in this department, that before the destruction of the Stores at Danburry, I could not, get three day’s provission of meat in reserve for the Army. And Fort Mongomery has not a weeks provissions of meat before hand, for its present Garrison, Nothwithstand[ing] I ordered six month to be laid in for 1000 men, before the Enemy came here. Unions Sent to Danburry have laid there and perished, while the Troops here have been destitute of every kind of Vegatables, for the greatest part of the time, Since I took the Command. In Short, I am Morally certain, the Necessary Quantity of provissions for the army will not be got into Ulster County, in the Course of a month; if in that time. Flour there will be plenty, Secured. I was the day before yesterday at Fort Mongomery. I think the passage Secured by the chain, against Ships, as long as we keep the Fort, from the uncertainty of the winds, where it is drawn a Cross. But how long we shall hold the Fort, against a respectable force, is extreamly uncertain; I think it a very weak post, against a Vigorous attack by land. Experience is the best Guide in warr, as well as in every other Science of Human Conduct. General montgomery passed St John’s at Night, with his heavy cannon; altho the passage was Narrower than that at Fort Montgomery, besides the difficulty of rapids. And General Howe will pass this, at Night, with Tide of Flood, as Sure as he attempts it; unless the north part of the passage is Guarded by Gallies and small armed Vessels; and in my opinion with less loss, than thrô the Strong Grou⟨nd⟩ of the Mountains. with a View to this, as we⟨ll⟩ as other objects in the river, I have pressed the arming the Gallies; one is Cleaned, and the other is ordered to be

done; but I do not find that any Vigorous measures are taken to man them. I have Some days ago, Sent out a recruiting officer for the King, to obtain the hideing places of the Enemies Emisaries, as well as to gain intelligence. The former is Compleatly accomplished, and he is gone out to Night with 70 men of the army, disguised as recruits, Coming from dutchess to meet the Guides & recruiting officers for the Enemy at day light in the Mountains, to guide him to Newyork. In a free conversation with those chiefs, they informed him the recruits are all to be in from the Country by the 15th Instant; about which Time the Army is to move. The main body up the river to Force the pass of the Mountains, while a part of the Army is to harrass your movement towards them, or Kings Ferry where the Shiping are to prevent your Crossing. This in part agrees with the intelligence, contained in General Arnolds of the 2d May inclosed. But I do not think it consistent with Military prudence, to inform the lower Emisaries of their party, the movements they intend to make. And I cannot Suppose General Howe to be destitute of a moderate share of it.
The surest Criterion of their intentions, is their preparations. For the discovery of these I have Sent a person to Newyork this morning who is to Stay two days there.
The Enemy had advice of my march, the same night by two Horsemen; who road off from the Heights, the moment we moved which Caused the Enemy not to pursue their route thro’ bedford, as they intended. This, was communicated by my recruiting officer. The shipping at Dob’s Ferry, had four Thousand Troops on board, to assist the retreat of those, who were at Danburry, if they should meet any interuption thro West Chester County. They all went down the day before yesterday, to Newyork. The Command here will soon be Serious and important; and I have So much business with the Enemies of the Country; and the aranging Small detachments as they come in, which with the other business of the Post renders it too Burdensome; for the assistance I have—therefore wish a Major General may be Sent to the Command. Inclosed are returns of the army. Those of the Militia of Newyork I have not been able to get. I am Sir, your affectionate and Obedient Humble Servant

Alexr McDougall


The Bay Troops have been compeled to pay for their Arms; which makes them reluctant to have them branded. I am at a loss to conceive the Policy of this measure. The men having a Property in their own Arms will Sell and exchange them, when pressed for money; some instance has already happened of this Kind; and thus the Arms procured

for the Public will soon become private property, & the views of the Public defeated.

